 TRIUMPH CURING CENTER, INC.Triumph Curing Center,Inc. and San Francisco JointBoard,InternationalLadies'GarmentWorkers'UnionTriumph Curing Center,Inc.;M. F. Lee d/b/a Lee'sSewing CompanyandSan Francisco Joint Board,InternationalLadies'GarmentWorkers'Union.Cases 20-CA-9201 and 20-CA-8468January 29, 1976DECISION AND ORDERBY MEMBERSFANNING,JENKINS, ANDPENELLOOn July 23, 1975, Administrative Law Judge Mar-tin S. Bennett issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief, and the General Counsel fileda limited cross-exception and refiled its brief submit-ted to the Administrative Law Judge.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions t of the Administrative Law Judge andto adopt his recommended Order.'ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the Respondents, Triumph Curing Cen-ter, Inc., and M. F. Lee d/b/a Lee's Sewing Compa-ny, San Francisco, California, their officers, agents,successors, and assigns, shall take the action set forthin said recommended Order except that the attachednotice is substituted for the Administrative LawJudge's notice.iThe record,by stipulation,indicates that the employees involved hereinaremembers of the International Ladies'GarmentWorkers'Union(ILGWU) andare, on the basis of function,assigned to a local by theILGWU and,further,that the San Francisco Joint Board,Charging Partyherein,isa bargaining arm of theILGWUand governingbody of thevarious locals within its territorial jurisdictionWe therefore find that refer-ences throughout the AdministrativeLaw Judge'sDecision,and in particu-lar his Conclusionsof Law, to "the Union" should properlybe construed asreferring to all three entities2 In agreement with the General Counsel, we findthat,in the circum-stances of this case,the latter's recommended notice will more adequatelyand clearly inform the employees of their rightsAccordingly,we shall sub-stitute the attached notice for that providedby the Administrative LawJudgeAPPENDIX627NOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR- RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board having found,after a hearing at which all parties were permitted togive evidence, that we violated the National LaborRelations Act, we have been ordered to post this no-tice.The laws of the United States give all employeesthese rights:To organize themselvesTo form, loin, or help unionsTo bargain as a group through a representa-tive they chooseTo act together for collective bargaining orother mutual aid or protectionTo refuse to do any and all these things.WE WILL NOT solicit employees to withdrawfrom Local 101 of the International Ladies' Gar-ment Workers' Union.WE WILL NOT circulate a petition soliciting em-ployees to withdraw from Local 101 of the Inter-national Ladies' Garment Workers' Union.WE WILL NOT invite strikers to return to workprovided they submit proof of resignation fromLocal 101 of the International Ladies' GarmentWorkers' Union.WE WILL NOT require strikers to furnish proofthey have resigned from Local 101 of the Inter-national Ladies' Garment Workers' Union be-fore allowing them to return to work.WE WILL NOT assist strikers in processing with-drawals from Local 101 of the International La-dies' Garment Workers' Union.WE WILL NOT in any other way interfere with,restrain, or coerce our employees in exercisingthe rights guaranteed to them by the NationalLabor Relations Act.WE WILL bargain with International Ladles'Garment Workers' Union; San Francisco JointBoard International Ladies' Garment Workers'Union; and Local 101 of the International La-dies'Garment Workers' Union as the represen-tative of our pressing department employees, ex-cluding guards and supervisors, and, if anagreement is reached, sign same.TRIUMPH CURING CENTER, INC.M. F. LEE d/b/a LEE'S SEWING COMPANY222 NLRB No. 103 628DECISIONS OF NATIONAL LABOR RELATIONS BOARDDECISIONSTATEMENT OF THE CASEMARTIN S. BENNETT, Administrative Law Judge: Thismatter was heard on 14 hearing dates between March 4and April 1, 1975. The amended consolidated complaintissuedDecember 13, 1974, based on a charge in Case20-CA-8468 filed August 1, 1973, by San Francisco JointBoard, International Ladies' GarmentWorkers' Union,herein the Union, and based on charges filed by the Unionin Case 20-CA-9201 on May 16 and September 20, 1974,alleges that Respondents, Triumph Curing Center, Inc.,herein Triumph, and M. F. Lee d/b/a Lee's Sewing Com-pany, herein Lee, have engaged in unfair labor practiceswithin the meaning of Section 8(a)(1), (3), and (5) of theAct. Briefs have been submitted by the parties. A posthear-ing motion by the General Counsel to correct minor errorsin the transcript is hereby granted.'Upon the entire record in the case, and from my obser-vation of the witnesses, I make the following:1.JURISDICTIONAL FINDINGSTriumph Curing Center, Inc., a California corporation,was located prior to May 8, 1974, at 1170 Howard Street,San Francisco, California, where it was engaged in thepressing of clothes for general contractors under contracttogarment manufacturers. The parties stipulated that"during the past fiscal year, Respondent Triumph soldgoods or performed services valued in excess of $50,000 tofirms, including San Francisco Shirt Works, each of whichfirms made sales in excess of $50,000 directly to customerslocated outside the State of California or purchased goodsvalued in excess of $50,000 directly from suppliers locatedoutside the State of California."M. F. Lee d/b/a Lee's Sewing Company is a sole propri-etorship ostensibly wholly owned by Ms. Marian F. Lee 2with a place of business at 1875 Mission Street in SanFrancisco, where it is engaged in the sewing and pressingof garments for various manufacturers; Lee also operatestwo other garment facilities in the Chinatown district ofSan Francisco. The parties stipulated that during the pastyear Lee's has performed services valued in excess of$50,000 for a San Francisco firm known as Grant AvenueFashions, which in turn shipped goods and products val-ued in excess of $50,000 directly to points outside the Stateof California. I find that the operations of Triumph andLee affect commerce within the meaning of Section 2(6)and (7) of the Act.II.THE LABOR ORGANIZATIONS INVOLVEDInternationalLadies'Garment Workers' Union; SanFrancisco Joint Board, International Ladies' Garment1The proposed correction of p. 1677 inadvertently lists 1. 6 instead of 1. 8Other minor errors in the transcript do not affect the sense of the testimony.2 Shown in the transcript as MarionWorkers' Union, which is a bargaining arm of the former;and Local 101 of International Ladies' Garment Workers'Union are labor organizations within the meaning of Sec-tion 2(5) of the Act.III.THE UNFAIR LABOR) PRACTICESA. Introduction;the IssuesTriumph and the Union have been parties to severalcontracts covering pressing employees at the 1170 HowardStreet,San Francisco, California, location of Triumph.Recognition was initially granted without an election, itappearing that Triumph did not then meet the Board's ju-risdictional standards, although, as found, at all times ma-terial herein it does. The most recent contract was dulyterminated by notice from the Union, expired December 1,1973, and negotiations for a new contract commencedprior thereto. Triumph is owned solely by Floyd Andrewsand his wife Irene. At the time of the instant hearing, it wasshut down and out of business in its own name and, alleg-edly, according to Floyd Andrews, but a corporate shell.Andrews wears other hats, including one as a generalcontractor in the garment business located at the time rele-vant herein at 1019 Market Street, San Francisco. All threelocations are near each other. This ties in with the fact thatin the San Francisco Bay Area garment manufacturers, al-though designing and marketing their products, generallydo not produce them. They will contract with a generalcontractor, such as Andrews wearing that hat, who in turnsubcontracts to various subcontractors, such as Triumph.Lee was also such a subcontractor and received muchwork from Andrews as a general contractor. The recordalso discloses that Andrews in the latter capacity had sub-contracts with 15 shops in San Francisco's Chinatown areaand, although not explicitly set forth in such words, itwould seem that the Union in its 1973-74 negotiations withTriumph was not only interested in reaching Triumph atpotential locations other than 1170 Howard Street, but, inaddition via appropriate contract language, was also inter-ested in reaching other subcontractors with whom An-drews had business relations.The General Counsel contends that Lee is analter egoofTnumph;3 that they as a single-integrated enterprise andpoint employer engaged in surface bargaining with theUnion for a new contract; that Respondent violated theAct by shutting down Triumph and transferring its press-ing operations to Lee; and that Respondent unlawfullysponsored a decertification petition, conditioned employ-ment upon withdrawal from union membership and inter-rogated employees concerning their union membership.The Union ultimately struck Triumph on March 29, 1974,and is still picketing the premises of Lee.Playing a prominent part herein is one Charles Hom.Andrews originally testified that he hired Hom, with expe-rience in labor contract negotiations in behalf of HughesAirwest during prior employment with the latter, and alsoan accountant proficient in Chinese and active in the Chi-aThe General Counsel has other cumulative theories which I deem un-necessary to explicate in view of the findings hereinafter made TRIUMPH CURING CENTER, INC.629natown area, to be his negotiator with the Union for a newcontract.-He later testified that Hom could have been hired at theend of 1972 and was with Triumph when it received theUnion's notice in May 1973 to terminate the contract.Hom, and this is relevant to the refusal-to-bargain allega-tion, allegedly had no limitations placed on his authority tonegotiate.According to Hom, he is an accountant andbusiness consultant to Floyd Andrews at his 1019 MarketStreet location and, as described more fully below, he does,at the request of Floyd Andrews, provide services to Lee,such as quarterly tax returns, advice and investments, andon its credit such as how to pay its bills and maintain itscredit ratings 4B. The Refusal To BargainWhile out of chronology, the gravamen of this case, as Iview it, is this facet of the case, namely, the GeneralCounsel's claim that Triumph bargained in bad faith withthe Union and that Lee and Triumph, and for that matterAndrews as well, are one joint employer or integrated en-terprise.A preponderance of the evidence supports thiscontention and further warrants the conclusion thatTriumph did not bargain in good faith. A consideration ofvarious factors set forth below, and these are not all thatare in the record, leads me to the conclusion that Triumphand/or Andrews purported through Horn to be bargainingin good faith with the Union, while they simultaneouslycommenced arrangements, prior to a strike by the Unionon March 29, 1974, to transfer its operations to Lee.Triumph claims that it also had lease problems on itspremises. As will be set forth below, this is not realisticallysupported and casts substantial doubt on its claim thatunion strike pressure resulted in loss of customers and thatthis was the reason why the pressing operations were trans-ferred to Lee, allegedly, a disinterested subcontractor.I deem it unnecessary therefore to set forth the full histo-ry of the bargaining negotiations, also relied on by theGeneral Counsel and the Charging Party, except in severalcrucial areas, as at best this would not add to the remedyset forth below and might add substantially to the lengthand might not add to the quality of the decision. See re-marks of Justice Blackman, reported July 8, 1975,San JoseMercury News(California). There were approximately 19meetings between the parties. The Union sent a notice toterminate the contract, which expired in December 1973.Mattie Jackson, negotiator for the Union, was tied up withother negotiations and sought an initial meeting in Octo-ber. Charles Horn requested a later date and they met onNovember 13, 1973.Jackson encountered some difficulty in arranging a sec-ond meeting. She, wired Andrews demanding a secondmeeting prior to the contract's expiration date. Andrewswired back that January would be the earliest available4 Certain conduct in 1973, discussed later, is attributed to Mabel BoboFord, then an admitted supervisor for Respondent Triumph and also a shopsteward for the Union This is reflected in the earlier complaint set forthabove and a settlement thereof was later set aside by the Regional Director,which in this case I believe to have been justifiable.date. Jackson in turn proposed December 12. This was notresponded to and the Union filed unfair labor practicecharges in Case 20-CA-8846 on December 21, 1973, butthese were later withdrawn.Business Representative Mirgon of the Union was un-able to get Triumph to agree to extend the contract untilJanuary 15, 1974, but Hom did sign two memorandumagreements wherein the parties agreed to make any neces-sary payments to the Union's welfare and vacation funds.The second meeting was held on January 15, 1974, and wasfollowed by meetings at the union offices on January 17and 22, February 13, and March 14. Subsequent meetingswere held at the offices of the Federal Mediation and Con-ciliation Service on March 14 and 15 and thereafter. AMarch 26 meeting was postponed to March 28 due toHorn's inability to appear. Later meetings were heldthrough May 8, on which date negotiations were brokenoff by Triumph on the basis that it was out of business,although it did offer to discuss and treat with the effect ofthis termination on Triumph's employees.What I findmost difficult to believe is that Horn admittedly told Jack-son on April 29 that the Triumph future looked good, yethe contended that he did not learn of the May 8 closureuntil on or about the previous day.A key meeting under the auspices of the Federal author-ities relied on by the General Counsel was fixed at variousdates and apparently took place on April 9. This was at-tended by John Anderson, attorney for the Union; Jack-son; and by Horn and Robert Magor, one of counsel forRespondent, and appearing for the first and only time.Mirgon also was present.Jackson testified that she showed Magor a side letterpresented to Hom at the previous meeting. Magor re-sponded that Respondent was not interested in any sideletter, that Respondent-had previously submitted a coun-terproposal and that this was the only contract to whichRespondent would agree. Magor did concede herein thathe withdrew agreement previously reached concerning theunion-security language because he was concerned aboutits legality and the possibility of its being construed as aclosed-shop agreement. At the behest of the mediator, thepartieswentthrough the two proposals and did arrive atagreement on some and disagreement on other clauses.According to Magor, he flatly did not make the state-ment that Respondent's counterproposal was the only oneRespondent would agree to. Magor was a clear and forth-right witness, with considerable experience in the labor re-lations field, and had taken notes of the meeting to whichhe referred, as had Jackson. He was corroborated by Horn,who in this area, unlike others, I credit. Jackson in turn wasa rambling witness who demonstrated confusion in a num-ber of instances as to the dates of meetings and as towhether the topic of discussion was the language in theUnion's proposal or that in Respondent's counterproposal.I therefore credit Magor herein. I note as follows:1.Andrews testified that a main factor in closing downTriumph was his inability to renew the lease on the prem-ises.He allegedly received a note on March 5, 1974, sincemisplaced, from KSW Properties, the owner of the 1170Howard Street premises, stating, that his lease, due to ex-pire at the end of March, would not be renewed, although 630DECISIONS OF NATIONAL LABOR RELATIONS BOARDhe couldcontinueon a month-to-month basis through Oc-tober. Thiswas signedby Thomas Reichling,general man-ager for KSW Properties. According to Andrews, this fol-lowed a telephone call from Reichling to the same effect.Andrews was able to postpone his departure briefly, but onNovember 6 he was sent a 30-day notice of cancellation.Reichling,amost impressive witness andobviously adisinterestedthird party, contradicted Andrews in manybasic respects.He flatly testified that neither he nor anyoneelse inhis office, which has a staff of seven beneath him,evercontacted Andrews prior to June 1974 about the can-cellationor renewal of thelease, andas of that date KSWhad made noarrangementsto lease the premises. He fur-ther testified that a brief memo to the files concerningthese premiseswas not sent to Andrews, consistent withcompany policy.'According to Reichling, he telephoned Andrews on sev-eral occasions between May and October, was unable toreach him and there was no reply. A letter sent to Andrewsin August about the premises was not answered, althoughhe therein asked Andrews to contact him. Reichling's rec-ords do disclose that in September, Andrews telephonedand askedfor a new lease.Andrews attempted to explain this by testifying that hecalled on this occasion because anotherbusinessventure ofhis,Marcello-S, a manufacturer of men's shirts, needed afabric warehouse. This concern, it is interesting to note,was then located at 1019 Market Street, and is now locatedat 1875Mission inthe same building where Lee is located.I furthernotethat Andrews testified that in the fall of1974, because Triumph was "broke," he in person, or viaMarcello-S, paid the rent at 1170 Howard rather thanTriumph. This was in direct conflict with earlier testimonyby him that neither he, in person, nor Marcello-S had everpaid the rent at 1170 Howard. Needless to say, his contactof KSW in September destroys his prior argument that asof May 8 he knew he would be forced out of the premisesbecause of the lease and because of the loss of businessfrom his manufacturers due to the strike activities.2.Andrews maintained that Triumph and Lee were sep-arate subcontractors who happened to work for the samegeneralcontractor, namely, Floyd Andrews. But, in 1974, abookkeeper on the payroll of Lee which had approximately60 employees, a complement larger than that of Triumph,also did the Triumph payroll. Indeed, the payrolls werecombined at 1875 Mission, where Lee had moved in 1972,and Triumph allegedly reimbursed Lee therefor.3.Lee does not pay Floyd Andrews rent for the work itdoes on three floors at 1875 Mission when working on An-drews' merchandise, although when, on occasion, it doeswork for another contractor, it makes a payment based onthe floor space used. The record discloses that the greatbulk of Lee work is done for Andrews.4.Floyd Andrews owns all the sewing machines used byLee at 1875 Mission and testified that this is not unusualfor a general contractor in the garment business. While5The premises known as 1170 Howard Street are part of a parcel ofproperty with four adjacent tenants. KSW chose to continue on a month-to-month basis,according to Reichlmg,so as to remain flexible in the event atenant desiring the entireparcel came alongclaiming that he also owns the sewing machines used byother subcontractors working on his merchandiseas a gen-eral contractor, he also testified that in these other cases,and he named a number of them, this generally consistedof special machines performing unique operations and con-stituting but 20 percent of the machines utilized by thesesubcontractors.5.Andrews initially testified that he had no businessventures other than Triumph and a general contractingbusiness.When pressed, he conceded that he was the solestockholder in Marcello-S, described above in connectionwith the abortive lease of September 1974 of the premiseson Howard Street. He also testified that Charles Hom wasthe comptroller of this concern; Hom testified that heworked for Andrews, was paid by him, and did not knowhow Andrews differentiated the work.6. In my judgment, a cogent item of evidence as to therelationship between Triumph and Lee is the purchase ofcertain pressing equipment. This transaction was initiatedin January 1974 while Hom, in behalf of Triumph, wasduly engaged in negotiations with the Union for a newcontract.6 Charles Catallo owns Nor-Cal Plumbing, sellsand installs pressing equipment for the garment industryand has known Andrews for many years. Catallo, a clearand forthright witness withno interestin themerits of theinstant dispute, testified, and I so find, that Andrews tele-phoned him late in January 1974 7 for a boiler and tensteam irons and directed that they be installed at 1875 Mis-sion Street, the premises of Lee; this was manifestly a com-mercial installation. Due to the press of business, Catallodid not get to the task until late in April.In their discussions, Andrews asked him to also installother equipment, including an air-vacuum system andsome form finishers; the latter are known as suzies. Thisother equipment, Catallo was told by Andrews, was locat-ed at the Howard Street location of Triumph. Andrewsasked that he inspect them. Catallo noticed the picket line,advised Andrews that his men would not cross the line, andAndrews responded that he would take care of moving theequipment. There is ample evidence from Catallo and em-ployees'at Lee who thereafter recognized the equipment asTriumph equipment which ultimately found its way to theLee premises at 1875 Mission. Andrews also purchasedthree rebuilt pressing machines from Catallo, who installedthem at the Lee premises at 1875 Mission. Catallo, in addi-tion, recognized certain equipment at that location in-stalled by others as Triumph equipment from HowardStreet.Thereafter, Catallo encountered some difficulty in beingpaid for his equipment and services. He spoke with AlbertYoung, manager of Lee at Mission Street since 1972. Hethreatened to remove the equipment unless he was paid.Young brought him to Hom and introduced Hom as thebookkeeper for Lee.8 Hom promptly placed a telephone6 The initial introductory meeting between the parties was held on No-vember 1, 1973, the second meeting was held on January 15, 1974, and thefinalmeeting on May 87He initially testified that this was in January. In his affidavit he placedthis as January 288Hom initially testified that he has no position with Lee He then conced-ed that he was a "financial adviser" to Lee and that in his employment withAndrews he would provide services to Lee at the request of Andrews, such TRIUMPH CURING CENTER, INC.631call and directed a lady to make out the necessary checksfor Catallo. Catallo received, I find, four checks in Juneand July, all drawn on theaccount of Leeand signed byAndrews.The last payment was made in September 1974.Catallo flatly denied that Young ever wrote him a checkfor this equipment. In'this respect, I further note that An-drews also admitted that he, on occasion, signed Lee pay-roll checks. This is not explained.Young presented what might be best described-as fanci-ful testimony concerning this entire transaction. He initial-ly testified that it was he who ordered the equipment fromCatallo.9 After Catallo's testimony described above, Younglater testified that he asked Andrews' advice as to whatequipment to install, and Andrews also later testified that,after talking with Young, he as well had called Catallo.Young's testimony varied from slow comprehension torapid response as the occasion warranted. He initially testi-fied that he acquired two suzies from Catallo. Later, hestated that he did not know who installed the suzies or whoowned them. He also surprisingly maintained that he didnot know whether former Triumph equipment was locatedon his first floor.10Although ostensibly the plant manager, he did not knowifHorn had a position or office there, although concedingthat he saw Hom on the premises once or twice a week;and there is testimony below that Hom used a desk-there.He insisted that he asked the bookkeeper for Lee to payCatallo and testified that the latter never asked to be paidby Andrews. All of this was despite the fact that Hompreviously testified, as set forth, about being financial ad-viser to Lee; this I am unable to accept. Furthermore,while knowing Lee's telephone number, Young did notknow whether it was listed in the telephone directory.There are other inconsistencies or improbabilities but, inview of the foregoing, as indicated, I credit the testimonyof Catallo herein with respect to the purchase of and pay-ment for the pressing equipment and his other testimony asto all contacts with Floyd Andrews, Triumph, and/or Lee.Concluding FindingsThe record well demonstrates that Floyd Andrews hasexercised complete control over Lee since 1972. The sewingdivision of Lee, now located at 1875 Mission Street, hasbeen operated at no cost to Lee and at the expense ofAndrews who holds the lease and pays the rent for theentire three-story property.ilAndrews owns the sewingmachines as well as the cutting equipment which, in the3-month period prior to the instant hearing, was moved toMission Street from the Market Street address. As theGeneral Counsel points out, Marian Lee, the purportedowner of Lee, owns no assets at the 1875 Mission Streetpremises.as reviewing their quarterly tax returns, investments, and the state of Lee'scredit9 The name is misspelled at p. 112 of the transcript, but I find that it ismanifestly a reference to Catallo.10All pressing at Lee is done on the fast floor The second and thirdfloors are utilized for sewing operations11Except when Lee on occasion performs work for another general con-tractor and then pays a rental rate based on the square footage it occupies.In addition, the payrolls for Lee and Triumph have been-combined and are done by a Lee employee at the 1875Mission Street address. Significantly, Andrews has the au-thority and does sign payroll checks for Lee and personallyordered equipment involving a major capital investment,such as a commercial boiler, pressing machines, and irons,and has signed the checks of Lee to pay for same. This wasnot explained. He has the authority to direct the employeesof Lee to work overtime and controls the day-to-day pro-duction process.Andrews provides the employees of Lee with all or al-most all of the production work it performs. Prior to May8, 1974, every garment sewn at Lee was taken to Triumphto be pressed and to no other installation. Triumph itselfhad no drivers or delivery trucks, so garments were notonly delivered to it on the trucks of Lee, but also werereturned to the manufacturer from Triumph on trucksowned by Lee. There is evidence that Andrews has hiredemployees for Lee. I find therefore that Triumph, An-drews, and Lee are one integrated employer. SeeN.L.R.B.v. Sweet Lumber Co.,519 F.2d 785 (C.A. 10, 1975);Senco,Inc., et al,177 NLRB 882 (1969); andFreda Redmond andSir James, Inc.147 NLRB 1025 (1964).Al Young, the ostensible manager of Lee, displayed con-siderable absence of memory about how Lee operated. Hedid not know where the trucks of Lee delivered merchan-dise,what dollar volume Lee did with its largest customer,San Francisco Shirt Works, and did not even know whoowned the pressing equipment on the first floor of Lee. Iconclude that Andrews ran the entire operation and thatYoung obviously avoided calling the truth as it was.The inference is well warranted that when Triumphmoved out of its Howard Street premises it simply relocat-ed itself at 1875 Mission Street in San Francisco. The suziemachines, manifold system, irons, and pressing boards inuse at Mission Street all emanated from the Triumphpremises or were purchased by Andrews., Supervisors Fordand Martinez, admittedly supervisors at Howard Street,simply relocated themselves atMission Street. Indeed,Hom, comptroller for Triumph, became the financial ad-viser for Lee.-A comparison of the payrolls shows that a majority ofthe workers in the first floor pressing department of Leewere former Triumph employees, some of whom had.beensolicited to return to work at Lee and did so.12 The recordindicates that in May, and then in October 1974, Lee solic-ited Triumph strikers or employees to work at Lee and thatthey did so. As the General Counsel points out, recordsfurnished by Respondents reflect that by the end of Mayall 13 employees in the first floor pressing department atLee had previously worked at Triumph, prior to its shut-down on May 8. In June, 15 of the 17 were formerTriumph workers; in July, 14 of the 20; in August, 13 outof 18; in September, 14 out of 30; in October, 15 out of 24;inNovember, 13 out of 23; and, finally, 10, out of 15 inDecember.I find that at all times material herein the Union hasbeen and is the representative of the pressing employees of12There is no dispute, and I find, that the pressing employees of Triumph,now at Lee, constitute an appropriate unit for the purposes of collectivebargaining within the meaning of Sec. 9(b) of the Act. 632DECISIONS OF NATIONAL LABOR RELATIONS BOARDTriumph and the pressing department employees of Leewithin the meaning of Section 9(a) of the Act. That theUnion was not initially certified is of no import in thiscontext. SeeN.L.R.B. v. Frick Company, 423F.2d 1327(C.A. 3, 1970). Needless to say, if this pressing departmentand its employees are again relocated at still another loca-tion, under comparable circumstances, the same conclu-sionswould apply.As found, the Triumph employees struck on March 29 inprotest of the conduct of Triumph at the bargaining table.And I have also heretofore found that, commencing in Jan-uary of that year, Triumph and Andrews took major steps,in effect, to run away from the Howard Street location andreestablish Triumph at Lee on Mission Street. I find there-fore that Respondent Triumph has evaded its obligation tobargain in good faith within the meaning of the Act andthat it and Lee have engaged in unfair labor practices with-in the meaning of Section 8(a)(5) and (1) of the Act. I alsofind that the entire collective-bargaining procedure was asham and that the strikers were unfair labor practice strik-ers protesting the ostensible bargaining being carried on.Even assuming that they were economic strikers at the in-ception of the strike, I find that they became unfair laborpractice strikers on and after May 8, 1974, protesting thesham bargaining being carried on, and particularly the de-vious method by which Triumph was shifted to Lee.C. Interference, Restraint, and CoercionThe Union attempted to commence bargaining negotia-tions in May 1973. In July, Mabel Bobo Ford, an admittedsupervisor for Triumph and also a shop steward, gatheredthe Triumph employeesin smallgroups and spoke withthem. i3The testimony of Delia Montano and Anna Garcia is tothe effect, and I so find, that Ford told them that she hadreceived a telephone call from "someone" to the effect thatthe employees should abandon the Union and that, with-out the Union in the picture, employee benefits would beimproved. She specified that there would be 2 weeks' paidvacation, death insurance, no cut in piece rates, and amplework. She also stated that if they did not abandon theUnion, Triumph would close down and the worksent else-where; as noted above, thisin essenceiswhat happened in1974. The next day, with mixed success, she circulated apetition among the employees seeking signers to removethe Union.Ford testified that she received an unexpectedly smallvacation check through the Union and that this triggeredher resentment. Her demeanor and testimony lacked trust-worthiness, although I do credit her testimony that her va-cationcheckwas less thanwhat she had expected. Sheadmitted telling the girls that they wouldreceive the samevacation and otherbenefitsas the employees at Lee.14Her testimony may best be described as being all overthe lot. She initially, at a union trial, denied circulating thepetition, but later admitted telling Mattie Jackson of theUnion as well as union counsel that she had not circulatedthe petition. She also gave some testimony that she circu-lated the petition to raise money for an employee who hadlost her wallet.In an affidavit in September 1973, she deposed that An-drews had told her that employee benefits at his other com-panies would surpass those at Triumph. Her testimony alsovacillated between denial of remarks attributed to her andher admission that her affidavit was to the contrary.On the night of April 1, 1974, just after the start of thestrike, Ford telephoned Mei Yuk Wan, a striker, asked ifshe would like to return to work and received an affirma-tive reply.15 The following night, as Wan testified, Fordcalled again and started to explain that Wan would have tosend a letter resigning from the Union and provide a copythereof to Triumph.Because ofthe communication barrier,Wan turned the telephone over to her teenage son, Mi-chael, a most impressive witness, whose testimony I credit.Ford told Michael Wan that in order for his mother toreturn to work she should send a registered letter of resig-nation to the Union and provide a copy to Triumph. Mi-chael duly typed such a letter, obtained the signature of hismother, and mailed it the following morning. That samemorning Mrs. Wan received a telephone call directing herto report to Al Young of Lee at 1875 Mission Street. Shedid so and gave him a copy of herresignationletter.As shetestified,Young asked if she preferred to work there orreturn to Triumph at 1170 Howard. Indicating a preferencefor the latter, she was taken there and gave a copy of herresignation from the Union to Irene Andrews.On May 20, 1974, Lee sent letters to all former Triumphemployees offering them jobs. Striker Gregory King testi-fied, and I find, that in response to the letter he visitedManager Al Young of Lee on May 23. He spoke withYoung and Hom in the first floor office at 1875 MissionStreet.Young told him that there was a job available, butthat he initially would have to quit the Union. Hom addedthat the easiest way to accomplish this was by telegram,wrote out the wording of the wire, provided King with thetelephone number of Western Union and allowed him touse his office telephone. 16 Hom, on the other hand, admit-ted telling King how to write out the wire, looked up theWestern Union telephone number and allowed him to usethe telephone- King was duly allowed to return to work.Artemio Sayio, Jr., another striker, receivedthe sameletter sent to King, telephoned Ford at home and asked ifthiswas alegitimateinquiry; she assured him that it wasand advised him to contact Young. He did so several dayslater, as he testified, and was told by Young he had a job ifhe quit the Union. On May 27, Sayio visited the union halland abortively attempted to withdraw his union member-ship.On the following day, he visited Hom at 1875 MissionStreet inan office on the first floor and reported his expen-ence.As Sayio testified, Hom suggested that he send a15Wan speaks broken English, testified with some aid from an interpret-13The Union at that time was unaware of her dual status. Shortly thereaf-er, and was able to repeat in English some of Ford's statementster, the Union removed her from the latter role16Young, previously found a most unimpressive witness, on cross-exami-14 This manifestly supports the conclusion above that as far back as Julynation demonstrated evasiveness and denied ever being in the first floor1973 Andrews controlled Leeoffice together with Hom and King TRIUMPH CURING CENTER, INC.633wire, gave him the telephone number of Western Unionand allowed him to use the office phone for this purpose. Afew days later, he reported for work at Lee and was askedby Young and Ford if he had quit the Union; he re-sponded that he had and was put to work.17 I find that, bythe foregoing conduct, Respondent has engaged in conductviolative of Section 8(a)(1) of the Act. SeeJ.A. Patterson,217 NLRB No. 175 (1975).Upon the basis of the foregoing findings of fact, andupon the entire record in the case, I make the following:CONCLUSIONS OF LAW1.Triumph Curing Center, Inc., and M. F. Lee d/b/aLee's Sewing Company are employers, a single integratedbusiness, and a joint employer engaged in the pressing ofclothes within the meaning of Section 2(2) of the Act.2. International Ladies' Garment Workers' Union; SanFrancisco Joint Board, International Ladies'GarmentWorkers' Union; and Local 101, International Ladies'Garment Workers' Union, are labor organizations withinthe meaning of Section 2(5) of the Act.3.All pressing department employees of Respondents,excluding guards and supervisors, constitute a unit appro-priate for the purposes of collective bargaining within themeaning of Section 9(b) of the Act.4.At all times material herein the Union named abovehas been the representative of the employees of Respon-dent in the above-described appropriate unit, includingthose at the premises of Lee at 1875 Mission Street, SanFrancisco, within the meaning of Section 9(a) of the Act.5.By engaging in sham bargaining at the premises ofTriumph, by deviously transferring its operations to thepremises of Lee, and by denying the Union recognition ateither premises, Respondents have engaged in unfair laborpractices within the meaning of Section 8(a)(5) and (3) ofthe Act.6.The strikers of March 29, 1974, in protest of the fore-going conduct were unfair labor practice strikers.7.By the foregoing, by soliciting employees to withdrawfrom the Union, by circulating a petition soliciting suchwithdrawal, by inviting strikers to return to work if theysubmitted proof of resignation from the Union, and requir-ing such proof, and by assisting strikers in procuring suchwithdrawal, Respondents have engaged in unfair laborpractices within the meaning of Section 8(a)(1) of the Act.8.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.THE REMEDYHaving found that Respondents have engaged in certainunfair labor practices, I shall recommend that they ceaseand desist therefrom and take certain affirmative action17Hom admitted that he told Sayio that he should send the Union a wire,but did not recall if Sayio then placed the call He denied providing himwith the language for the resignation wire Hom,otherwise a meticulouswitness, was less than impressive in this area.I therefore find that he didprecisely what Sayro attributed to him.designed to effectuate the policies of the Act.Respondents have argued vigorously and adduced con-siderable testimony, countered by the Charging Party, con-cerning purported strike misconduct. It is urged that theBoard therefore withhold a bargaining order under the au-thority ofLaura Modes Company,144 NLRB 1592 (1963). Inote additional authority inAllou Distributors, Inc.,201NLRB 47, where six union agents attempted to forciblyprocure the withdrawal of a decertification petition.The Charging Party has directed attention toNew Fair-viewHall Convalescent Hospital,206 NLRB 688 (1973),where the Board reversed a recommendation that a bar-gaining order be withheld. It relied on the fact that theconduct occurred sporadically during a 4-month longstrike, involved a small proportion of strikers, and tookplace against a background of frequent and recurring un-fair labor practices. Surely, in the present case, Respon-dents' unfair labor practices go beyond that as they wereconstant.It is noteworthy that all allegations of misconduct tookplace during the first month of the strike, which has lastedfor over 1 year and is still continuing. Indeed, the last al-leged incident late in April took place while Respondentwas still in the process of running away from Triumph toLee and ultimately shut down Triumph on May 8, 1974.Needless to say, this early conduct did take place in theearly days of a heated strike. For a case involving similarconduct in an election context, seeN.L.R.B. v. Bostik Divi-sion,USM Corporation,517 F.2d 971 (C.A. 6, 1975). Inperspective, while not condoning these alleged incidents, Ithink that the equities balance in favor of not applyingLaura Modesherein 111 also find that a broad remedy is inorder.Upon the basis of the foregoing findings of fact, conclu-sions of law, and the entire record, and pursuant to Section10(c) of the Act, I hereby issue the following recommend-ed:ORDER 19Respondents Triumph Curing Center, Inc., and M. F.Lee d/b/a Lee's Sewing Company, San Francisco, Califor-nia, their officers,agents, successors,and assigns, shall:1.Cease and desist from:(a)Refusing to recognize or bargain with InternationalLadies'Garment Workers' Union; San Francisco JointBoard International Ladies' Garment Workers Union; andLocal 101 of -the International Ladies' Garment Workers'Union, as the representative of their pressing employees18Certain conduct, such as threatening to throw acid apparently not inhis possession in the face of Irene Andrews, was attributed to former organ-izerRichard Sorro, now working for an affirmative action office for theMayor of San Francisco,although initially her testimony was that it wassaid by two others in his presence He was also accused of setting a fire in atrash can beside the building and kicking on a rear door Although he wasa most unimpressive witness whose denials I do not credit, I still adhere, onbalance, to the views set forth above19 In the event no exceptions are filed asprovided bySec 102 46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions and recommended Order herein shall, as provided in Sec.102 48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions and Order,and all objections thereto shall bedeemed waived for all purposes. 634DECISIONS OF NATIONAL LABOR RELATIONS BOARDnow located on the first floor of Lee at 1875 Mission Street,San Francisco, or at any other location they may be trans-ferred to.(b) Soliciting employees to withdraw from the above-named labor organizations; circulating a petition solicitingsuch withdrawals; inviting strikers to return to work pro-vided they submit proof of resignation from those labororganizations and requiring such proof; or assisting strikersin procuring or processing such withdrawals.(c) In any other manner interfering with, restraining, orcoercing employees in the exercise of- the rights guaranteedthem under Section 7 of the National Labor Relations Act,except to the extent such rights may be affected by anagreement requiring membership in a labor organization asa condition of employment, as authorized by Section8(a)(3) of the Act.2.Take the following affirmative action which isdeemed necessary to effectuate the policies of the Act:(a)Upon request, bargain with International Ladies'Garment Workers' Union; San Francisco Joint Board, In-ternational Ladies' Garment Workers Union; and Local101, International Ladies' Garment Workers' Union as therepresentative of the above-described pressing bargainingunit employees, formerly at Triumph, now at Lee, or wher-ever they may be transferred and, if an agreement isreached, sign same.(b) Post at its premises in the pressing department ofLee at San Francisco, California, copies of the attachednoticemarked "Appendix." 20 Copies of said notice onforms provided by the Regional Director for Region 20,after being duly signed by representatives of Respondents,shall be posted by them immediately upon receipt thereofand maintained for 60 consecutive days thereafter, in con-spicuous places, including all places where notices to em-ployees are customarily posted. Reasonable steps shall betaken by Respondents to ensure that said notices are notaltered, defaced, or covered by any other material.(c)Notify the Regional Director for Region 20, in writ-ing,within 20 days from the date of this Order, what stepsthey have taken to comply herewith.20 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board"